Citation Nr: 1814979	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-44 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Specifically, entitlement to a TDIU was raised in conjunction with the notice of disagreement received in response to the initial rating assigned for service-connected disability in the October 2010 rating decision which granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial evaluation.  

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This case was previously before the Board in February 2017, at which time it was remanded for additional development.  The Board acknowledges that at that time it also remanded the issue of entitlement to service connection for a skin disability of the bilateral feet, other than onychomycosis, for additional development.  However, in a July 2017 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for onychomycosis with tinea pedis of both feet.  Although the Veteran was already service-connected for onychomycosis, the July 2017 rating decision began rating his tinea pedis with his onychomycosis.  As this constitutes a full grant of the benefit sought on appeal, the issue of entitlement to service connection for a skin disability of the bilateral feet, other than onychomycosis, is no longer before the Board.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.
CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in August 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay evidence.

Additionally, VA examinations were most recently conducted in January 2016 (PTSD), November 2016 (knees), and January 2018 (skin conditions).  Review of these examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's TDIU claim.  Specifically, the examination reports reflected that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions were accompanied by a complete rationale and supporting evidence.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran also testified at a November 2011 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ asked the Veteran questions about the nature of his service-connected disabilities.  The VLJ also asked the Veteran if there was any evidence that had been missed, and the claims have subsequently been remanded on several occasions for the development of additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU are met.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD) and depression, not otherwise specified, evaluated as 70 percent disabling; left knee degenerative arthritis, chondromalacia and meniscal tear, evaluated as 10 percent disabling; right knee chondromalacia, evaluated as 10 percent disabling; and onychomycosis with tinea pedis of both feet, evaluated as noncompensable.  His combined evaluation for compensation is 80 percent.  

However, the Board finds the preponderance of the competent, probative evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during the rating period on appeal.  While the Veteran has primarily alleged that he is unemployable due to his PTSD, depression, and knee symptomatology, the Board has considered the impact of all of the Veteran's service-connected disabilities in rendering its determination.

The record reflects that the Veteran has a Bachelor of Arts degree.  

In April 2010, the Social Security Administration (SSA) determined that, based on a review of the Veteran's health problems, he did not qualify for SSA disability benefits because he was not disabled under SSA rules.  A Physical Residual Functional Capacity Assessment conducted in conjunction with his SSA claim at that time concluded that the Veteran appeared capable of at least a light residual functional capacity, taking his pain into account, and that his statement that he could only walk 1/2 block was not supported by the objective findings.  A Mental Residual Functional Capacity Assessment also conducted at that time found that with regard to function, the Veteran had no problems with personal cares and did basic household cleaning and shopping.  He used public transportation to get around, and his oral and written communication were adequate.  He had not exhibited any mood problems in his case manager's office, and related well to his case manager and other agency staff.  Although the Veteran was noted to have moderate limitations in his social functioning, as he exhibited a passive/aggressive personality and may lose his temper, he exhibited only moderate limitations in his ability to concentrate, persist, and maintain pace.  He could sustain the basic mental demands of unskilled work.  Although his mental allegations were deemed partially credible, the reviewer found that the Veteran's memory and concentration were not as poor as the Veteran reported.  

A May 2010 VA PTSD examination report indicated that the Veteran worked on a full-time basis for his own construction business for 12 to 13 hours per day from 1989 until 2005, but stopped working approximately 2 years prior because of his knee condition.  The Veteran resided at a veterans' homeless shelter.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 65, indicative of merely some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

A June 2010 VA joints examination report indicated that the Veteran's knees had not caused any difficulty with working since he had not been employed for a number of years; the examiner further commented that the Veteran was capable of self-care, although he said he experienced pain while trying to tie his shoes.

A September 2010 VA PTSD examination assigned the Veteran a GAF score of 58 to 61, indicative, at worst, of merely moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The examiner concluded that as a result of his PTSD symptoms, the Veteran experienced an impairment in his ability to function socially with peers, coworkers and supervisors as a result of his emotional reactivity and anxiety, making it unlikely, had he not been self-employed, to be able to maintain gainful employment as a result of having difficulty interacting with other individuals in a socially appropriate manner.   The examiner indicated that the Veteran had experienced a worsening of symptoms related to his mental health diagnoses since he ceased abusing substances and was no longer distracting himself and numbing himself with alcohol and other drugs.  In summary, the examiner concluded that the Veteran's PTSD signs and symptoms, along with secondary symptoms of depression, resulted in deficiencies in interactions in the aforementioned areas relating to work, school, family relations, and mood.  At the time of this examination, the Veteran was unemployed and had last worked doing odd jobs.  The Veteran reported that the longest time he had spent at any one job was when he worked from 1989 to 2005 for his own construction business, and attributed his unemployment to symptoms of PTSD, for which he previously self-medicated with alcohol, cocaine, and cannabis.  

A June 2013 VA skin examination report indicated that his onychomycosis did not impact his ability to work.  Similarly, a June 2013 VA knee examination report indicated that his knee disabilities did not impact his ability to work.  The examiner explained that it was doubtful the Veteran had any true strength or range of motion deficits based on observation while he was walking or sitting.  For example, the examiner indicated that the Veteran could not straighten either knee on examination but then exhibited no difficulty straightening his knees while walking.  The examiner concluded that it was unlikely that there was any significant limitation of either knee.  

A December 2015 VA skin diseases examination reported that none of the Veteran's diagnosed skin conditions impacted his ability to work.  

A January 2016 VA PTSD examination indicated that the Veteran's psychiatric symptomatology resulted in merely occupational and social impairment with reduced reliability and productivity.  At that time, the Veteran reported that since his last VA PTSD examination he had worked as an instructor of carpentry for 21/2   years, but had to quit in October 2015 due to his foot condition and excessive pain.  The Board notes that the Veteran has not been service connected for his bilateral pes planus or bilateral trench foot.  The VA examiner further opined that it appeared as likely as not that the frequency and severity of the Veteran's psychiatric symptoms had increased since his last exam, specifically starting in October 2015 when he lost his job.  However, the examiner considered this an acute versus permanent exacerbation of symptoms, as it was the opinion of both the examiner and the Veteran that, when the Veteran did return to work, his PTSD would return to its baseline previous impairment.  As such, based purely on the Veteran's mental health symptomatology, the examiner opined that he was fully employable, and that he was in the process of looking for work that would accommodate his physical limitations.

A November 2016 VA knee and lower leg conditions examination indicated that neither the Veteran's left knee degenerative arthritis, nor his right knee chondromalacia and meniscal tear, impacted his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  

A January 2018 VA skin diseases examination indicated that the Veteran's onychomycosis with tinea pedis of both feet impacted his ability to work, but that he was still able to do sedentary work that did not involve standing for long periods of time.

The Board has considered the Veteran's lay statements regarding his inability to maintain a job.  However, the Board finds it probative that the Veteran was recently gainfully employed as an instructor of carpentry for 21/2 years, until he quit in October 2015 due to his nonservice-connected foot condition and excessive pain.  Additionally, the Board finds the January 2016, November 2016, and January 2018 VA examiners' opinions regarding the Veteran's employability to be highly probative, as they were based on complete examination with respect to the Veteran's service-connected disabilities, as well as a review of the Veteran's treatment records, employment history, and lay statements.  In addition, the VA examiner provided adequate rationale for the opinions stated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Board finds that the necessary accommodations for the Veteran's service-connected disabilities noted by the January 2018 examiner, including sedentary work that did not involve standing for long periods of time, are reasonable and do not render the Veteran unable to secure and follow a substantially gainful occupation, especially in light of the fact that the Veteran has a Bachelor of Arts degree.  Although the September 2010 VA PTSD examiner suggested that it was unlikely, had he not been self-employed, that the Veteran would be able to maintain gainful employment as a result of having difficulty interacting with other individuals in a socially appropriate manner; the examiner still indicated that his PTSD symptoms, at worst, were merely moderate in nature.  Furthermore, subsequent to the September 2010 opinion, the Veteran was employed for 21/2 years and left that job for reasons other than his psychiatric symptomatology.  Moreover, a subsequent VA psychiatric examiner in 2016 opined that, based purely on the Veteran's mental health symptomatology, he was fully employable.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


